         Case 3:20-cv-05539-RSL Document 40 Filed 08/18/20 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8

 9                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
10                                    AT TACOMA

11
     STARR INDEMNITY & LIABILITY           )   Case No. 3:20-cv-5539-RSL
12   COMPANY,                              )
                  Plaintiff,               )   PLAINTIFF STARR INDEMNITY &
13                                         )   LIABILITY COMPANY’S STIPULATED
           v.                              )   MOTION TO SEAL DOCUMENT
14                                         )   RELATING TO ITS RESPONSE TO
                                           )   MOTION TO DISMISS
15                                         )
     POINT RUSTON, LLC; MICHAEL            )   NOTE ON MOTION CALENDAR:
     COHEN; JULIE MCBRIDE; LOREN           )   August 17, 2019
16
     COHEN; HOLLAND COHEN; MC              )
17   RUSTON LLC; M&J REAL ESTATE           )
     INVESTMENT, LLC; MCBRIDE COHEN )
18   MANAGEMENT GROUP, LLC;                )
     ABERNETHY ROAD GROUP, LLC;            )
19   MCBRIDE-COHEN CONSTRUCTION            )
     PAYROLL SERVICES, LLC; CENTURY )
20   TACOMA BUILDING, LLC; CENTURY )
     CONDOMINIUMS, LLC; POINT RUSTON )
21   THEATRE, LLC; POINT RUSTON PHASE )
     II, LLC; POINT RUSTON PHASE III, LLC; )
22   PR RETAIL, LLC; JLW POINT RUSTON )
     INVESTMENTS, LLC,                     )
23                                         )
                     Defendants.           )
24                                         )

25

26

27

28   STIPULATED MOTION TO SEAL - 1                                LAW OFFICES OF
                                                               COZEN O’CONNOR
                                                            A PROFESSIONAL CORPORATION
                                                                  999 THIRD AVENUE
                                                                     SUITE 1900
                                                             SEATTLE, WASHINGTON 98104
                                                                  (206) 340-1000
     LEGAL\47852200\1
         Case 3:20-cv-05539-RSL Document 40 Filed 08/18/20 Page 2 of 6


 1
                                         I. RELIEF REQUESTED
 2
             Plaintiff, Starr Indemnity & Liability Company (“Starr”), pursuant to LCR 5(g)(3)(B), with
 3
     the approval and stipulation of the other parties to this action, moves to seal a document filed
 4
     today as an exhibit to the Declaration of Jonathan Toren (the “Toren Declaration”) in support of
 5

 6   Starr’s Response to Defendants’ Motion to Dismiss, and in support thereof states as follows:

 7                                     II. STATEMENT OF FACTS
 8           Contemporaneously herewith, Starr has filed a Response to the Motion to Dismiss filed by
 9
     several of the defendants asserting inadequate pleading of subject matter jurisdiction. With that
10
     response, Starr has filed the Toren Declaration, which attaches several exhibits reflecting the
11
     evidence upon which Starr relied in alleging the citizenship of the parties in the Amended
12

13   Complaint.

14           One of those documents is an underwriting worksheet (the “Worksheet”) from Starr’s

15   underwriting file for the current policy issued to MC Construction, Inc. and several of the
16   defendants in this action. The format and contents of the Worksheet reflect Starr’s confidential
17
     means and methods of developing and pricing premiums for insurance policies. These means and
18
     methods are valuable trade secrets for Starr. Starr has produced the Worksheet to all Defendants
19
     and marked the Worksheet “Confidential” pursuant to the Stipulated Protective Order filed in this
20

21   Court on August 14, 2020. Starr has conferred with the defendants, and none of the defendants

22   object to filing the Worksheet under seal.

23                                            III. ARGUMENT
24
             Pursuant to LCR 5(g)(2)(B) and 5(g)(3)(B), Starr is filing this stipulated motion to seal the
25
     Worksheet. Starr has a legitimate interest in protecting confidential underwriting-related trade
26
     secrets from disclosure. Public filing of the Worksheet will expose those trade secrets to Starr’s
27

28   STIPULATED MOTION TO SEAL - 2                                             LAW OFFICES OF
                                                                            COZEN O’CONNOR
                                                                         A PROFESSIONAL CORPORATION
                                                                               999 THIRD AVENUE
                                                                                  SUITE 1900
                                                                          SEATTLE, WASHINGTON 98104
                                                                               (206) 340-1000
     LEGAL\47852200\1
          Case 3:20-cv-05539-RSL Document 40 Filed 08/18/20 Page 3 of 6


 1
     competitors, potentially harming Starr’s competitive advantage in underwriting coverages and
 2
     pricing premiums. As the format and contents of the Worksheet as a whole reflect those trade
 3
     secrets, a less restrictive means is insufficient. In that regard, Starr further notes that it is
 4
     requesting to seal only that single document, and not any other exhibit or any portion of the
 5

 6   Response brief or Toren Declaration.

 7           Pursuant to LCR 5(g)(6), if this Motion to Seal is denied, Starr requests that the Court
 8   allow Starr to withdraw the Worksheet and file an alternative Response and declaration that omit
 9
     any reference to the Worksheet.
10
                                               IV. CONCLUSION
11
             For the foregoing reasons, Starr respectfully requests that this Court permit the Worksheet
12

13   to remain under seal, based on the agreement of the parties as to this motion and the Stipulated

14   Protective Order.

15                                            V. CERTIFICATION
16           Pursuant to LCR 5(g)(3)(A), Plaintiff hereby certifies that counsel for the parties
17
     exchanged emails and conferred on August 13, 2020, in an attempt to obtain an agreement on the
18
     document at issue and did, in fact, reach such agreement.
19

20   //
21
     //
22
     //
23
     //
24
     //
25

26   //

27   //
28   STIPULATED MOTION TO SEAL - 3                                                 LAW OFFICES OF
                                                                                 COZEN O’CONNOR
                                                                             A PROFESSIONAL CORPORATION
                                                                                   999 THIRD AVENUE
                                                                                      SUITE 1900
                                                                              SEATTLE, WASHINGTON 98104
                                                                                   (206) 340-1000
     LEGAL\47852200\1
         Case 3:20-cv-05539-RSL Document 40 Filed 08/18/20 Page 4 of 6


 1
             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2

 3
     Dated this 17th day of August, 2020.        Dated this 17th day of August, 2020.
 4

 5     /s/ Jonathan Toren                          /s/ Jason R. Donovan
     William F. Knowles, WSBA No. 17212          Jason R. Donovan, WSBA No. 40994
 6   Jonathan Toren, WSBA No. 46896              Foster Garvey PC
     999 Third Avenue, Suite 1900                1111 Third Avenue, Suite 3000
 7   Seattle, Washington 98104                   Seattle, Washington 98101-3299
     Telephone: 206.340.1000                     Telephone: (206) 447- 7269
 8   Facsimile: 206.621.8783                     Facsimile: (206) 447-9700
     E-mail:        wknowles@cozen.com           Email: j.donovan@foster.com
 9                  jtoren@cozen.com
                                                 Attorneys for Defendants Point Ruston, LLC,
10   Attorneys for Plaintiff Starr Indemnity &   Michael Cohen, Julie McBride, Loren Cohen,
     Liability Company                           Holland Cohen, MC Ruston LLC, M&J Real
11                                               Estate Investment, LLC, McBride Cohen
                                                 Management Group, LLC, Abernethy Road
12                                               Group, LLC, McBride-Cohen Construction
                                                 Payroll Services, LLC, Century Tacoma
13                                               Building, LLC, Century Condominiums, LLC,
                                                 Point Ruston Theatre, LLC, Point Ruston
14                                               Phase II, LLC, Point Ruston Phase III, LLC,
                                                 and PR Retail, LLC
15
     Dated this 17th day of August, 2020.
16

17     /s/ William A. Linton
     William A. Linton, WSBA No. 19975
18   Daniel G. Findley, WSBA No. 43362
     Inslee, Best, Doezie & Ryder PS
19   10900 NE 4th Street, Suite 1500
     Bellevue, Washington 98004-8345
20   William’s Phone: (425) 450-4250
     Daniel’s Phone: (425) 450-4243
21   Office: (425) 455-1234
     Fax: (425) 635-7720
22   Email: wlinton@insleebest.com
             dfindley@insleebest.com
23
     Attorneys for Defendant JLW Point Ruston
24   Investments, LLC
25

26

27

28   STIPULATED MOTION TO SEAL - 4                                      LAW OFFICES OF
                                                                     COZEN O’CONNOR
                                                                  A PROFESSIONAL CORPORATION
                                                                        999 THIRD AVENUE
                                                                           SUITE 1900
                                                                   SEATTLE, WASHINGTON 98104
                                                                        (206) 340-1000
     LEGAL\47852200\1
         Case 3:20-cv-05539-RSL Document 40 Filed 08/18/20 Page 5 of 6


 1
                                             ORDER
 2

 3           PURSUANT TO STIPULATION, IT IS SO ORDERED.

 4

 5   DATED: this 18th day of August, 2020.

 6

 7

 8                                               A
                                                 Robert S. Lasnik
 9                                               United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION TO SEAL - 5                                 LAW OFFICES OF
                                                                COZEN O’CONNOR
                                                             A PROFESSIONAL CORPORATION
                                                                   999 THIRD AVENUE
                                                                      SUITE 1900
                                                              SEATTLE, WASHINGTON 98104
                                                                   (206) 340-1000
     LEGAL\47852200\1
         Case 3:20-cv-05539-RSL Document 40 Filed 08/18/20 Page 6 of 6


 1
                                      CERTIFICATE OF SERVICE
 2           I hereby certify that on August 17, 2020, I electronically filed the foregoing document with
 3   the Clerk of the Court using the CM/ECF system which will send notification of such filing to all
 4   counsel of record.
 5

 6           DATED this 17th day of August, 2020.

 7                                                COZEN O'CONNOR
 8

 9                                                By:     /s/ Bonnie L. Buckner
                                                        Bonnie L. Buckner, Legal Secretary
10
                                                        999 Third Avenue, Suite 1900
11                                                      Seattle, Washington 98104
                                                        Telephone: 206.340.1000
12                                                      Toll Free Phone: 800.423.1950
                                                        Facsimile: 206.621.8783
13                                                      Email: bbuckner@cozen.com
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION TO SEAL - 6                                            LAW OFFICES OF
                                                                           COZEN O’CONNOR
                                                                        A PROFESSIONAL CORPORATION
                                                                              999 THIRD AVENUE
                                                                                 SUITE 1900
                                                                         SEATTLE, WASHINGTON 98104
                                                                              (206) 340-1000
     LEGAL\47852200\1
